Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Claim 1 recites: “the plurality of through openings” of which there is no antecedent basis.
The Examiner believes that claim 1 should recite:
1. A circuit board assembly comprising:
at least one circuit board having a plurality of conductive layers and a plurality of through openings, the at least one circuit board having a first face and an opposite second face;
a first chip socket on the first face, the first chip socket aligned with the plurality of through openings; 
and a second chip socket on the second face, the second chip socket positioned opposite of the first chip socket, such that the first and second chip sockets at least partially overlap one another on opposite sides of the at least one circuit board.
In order to expedite prosecution, claim 1 is construed as such.
All claims that depend from claim 1 are objected to by virtue of their respective dependency.
Appropriate correction is required.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim 4 recites: “the fastener retaining the first chip package in the first chip socket and retaining the second chip package in the second chip socket.”
It is not clear how the fastener retains the first and second chip packages in the respective first and second chip sockets.  For example, Figs. 8-12 illustrates the fastener retains the first and second chip packages to the respective first and second faces. However, none of the drawings illustrates the subject matter of claim 4.
Therefore, a drawing is required to illustrate the claimed: “the fastener retaining the first chip package in the first chip socket and retaining the second chip package in the second chip socket.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 4 recites: “the fastener retaining the first chip package in the first chip socket and retaining the second chip package in the second chip socket.”
It is not clear how the fastener retains the first and second chip packages in the respective first and second chip sockets.  For example, Figs. 8-12 illustrates the fastener retains the first and second chip packages to the respective first and second faces.
In order to expedite prosecution, and in view of Figs. 8-12, claim 4 is construed as: “the fastener retaining the first face to the first chip socket and retaining the second face to the second chip socket.”
It is noted that this amendment would traverse both the objection to the drawings as explained above, and would also traverse this 112 rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2008/0115122, “Wang”).

Regarding claim 1, Wang anticipates A circuit board assembly comprising:
at least one circuit board having a plurality of conductive layers and a plurality of through openings, the at least one circuit board having a first face and an opposite second face (Fig. 3, [0022]; the board 230 is a circuit board having pins 212 and 222 which are a plurality of conductive layers and connection paths 231 are a plurality of through openings, the board 230 has a top or first face and an opposite bottom or second face.  Examiner’s note: see the claim objections above for an explanation of the construction of this limitation.);
a first chip socket on the first face, the first chip socket aligned with the plurality of through openings (Fig. 3, [0022]; the socket 210 is a first chip socket on the top or first face, the socket 210 is aligned with the connection paths 231); 
and a second chip socket on the second face, the second chip socket positioned opposite of the first chip socket, such that the first and second chip sockets at least partially overlap one another on opposite sides of the at least one circuit board (Fig. 3, [0022]; the socket 220 is a second chip socket on the bottom or second face, the sockets 210 and 220 overlap one another on opposite sides of the board 230).

Regarding claim 2, Wang anticipates the at least one circuit board defines a plurality of through openings, wherein corresponding openings of each of the first chip socket and the second chip socket are aligned with the plurality of through openings (Fig. 3, [0022]; the board 230 defines a plurality of connection paths 231, wherein corresponding openings of each of the sockets 210 and 220 are aligned with the connection paths 231).

Regarding claim 13, Wang anticipates the first and second chip sockets are arranged in a mirrored fashion with respect to one another (Fig. 3, [0022]; the sockets 210 and 220 are arranged in mirrored fashion with respect to one another).

Regarding claim 15, Wang anticipates An electronic system comprising the circuit board assembly of claim 1 (Fig. 3, Abstract, [0022]; the updating tool of Fig. 3, for a BIOS which applies to firmware updating in a computer is an electronic, is an electronic system comprising the circuit board assembly of claim 1).

Regarding claim 16, Wang anticipates 16. The electronic system of claim 15 configured as a server computer system (Fig. 3, Abstract, [0022]; the updating tool of Fig. 3 and claim 15, for a BIOS which applies to firmware updating in a computer can be configured as a server computer system.  Examiner’s note: the phrase “configured as a server computer system” is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).).

Regarding claim 17, Wang anticipates A computing system comprising:
a circuit board assembly with a first face and an opposite second face (Fig. 3, [0022]; the board 230 is a circuit board assembly with a top or first face and an opposite bottom or second face.);
a first chip socket mounted to the first face (Fig. 3, [0022]; the socket 210 is a first chip socket mounted to the top or first face); 
and a second chip socket mounted to the second face, the second chip socket at least partially overlapping the first chip socket (Fig. 3, [0022]; the socket 220 is a second chip socket mounted to the bottom or second face, the sockets 210 and 220 overlap one another);
wherein the first chip socket and the second chip socket are each configured to receive a processor (Fig. 3, [0022]; the sockets 210 and 220 receive respective chips 310 and 320. Examiner’s note: the phrase “configured to receive a processor” is an intended use of the apparatus, and is therefore interpreted to only require the ability to so perform.  In the case of a product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).).

Regarding claim 18, Wang anticipates the first chip socket is centered vertically and horizontally with respect to the second chip socket (Fig. 3, [0022]; the socket 210 is centered vertically and horizontally with respect to the socket 220).

Regarding claim 19, Wang anticipates the first chip socket is rotated 90° with respect to the second chip socket (Fig. 3, [0022]; the socket 210 is rotated 90° with respect to the socket 220).

Regarding claim 20, Wang anticipates a frame of the first chip socket overlaps a central region of the second chip socket (Fig. 3, [0022]; a frame of the socket 210 overlaps a central region of the socket 220).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 2, above, and further in view of Sepic et al. (US 2017/0187133, “Sepic”).

Regarding claim 3, Wang discloses the claimed invention as applied to claim 2, above. 
Wang does not disclose a fastener extending through one of the plurality of through openings, the fastener retaining the first chip package against the first face and retaining the second chip package against the opposite second face.
Sepic discloses a fastener extending through one of the plurality of through openings, the fastener retaining the first chip package against the first face and retaining the second chip package against the opposite second face (Fig. 7, [0060]; alignment pins 764 are fasteners which variously extend through the socket body and the printed circuit board).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Wang’s circuit board assembly with Sepic’s alignment pins in order to secure the socket frame to the circuit board, as suggested by Sepic at [0060].

Regarding claim 4, Wang discloses the claimed invention as applied to claim 2, above. 
Wang discloses a first chip package installed in the first chip socket (Fig. 3, [0022]; chip 310 is a first chip package installed in the socket 210);
a second chip package installed in the second chip socket (Fig. 3, [0022]; chip 320 is a second chip package installed in the socket 220); 
Wang does not disclose a fastener extending through one of the plurality of through openings, the fastener retaining the first face to the first chip socket and retaining the second face to the second chip socket (Examiner’s note: see the 112 rejection above for an explanation of the construction of this limitation.).
discloses a fastener extending through one of the plurality of through openings, the fastener retaining the first face to the first chip socket and retaining the second face to the second chip socket (Fig. 7, [0060]; alignment pins 764 are fasteners which variously extend through the socket body and the printed circuit board to retain the sockets to the board).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Wang’s circuit board assembly with Sepic’s alignment pins in order to secure the socket frame to the circuit board, as suggested by Sepic at [0060].

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1, above, and further in view of Mori et al. (US 2009/0009979, “Mori”).

Regarding claim 5, Wang discloses the claimed invention as applied to claim 1, above. 
Wang does not disclose the at least one circuit board includes a first circuit board and a second circuit board assembled in a back-to-back arrangement, the first circuit board defining the first face and the second circuit board defining the opposite second face.
Mori discloses the at least one circuit board includes a first circuit board and a second circuit board assembled in a back-to-back arrangement, the first circuit board defining the first face and the second circuit board defining the opposite second face (Fig. 2, [0082]; the electronic structure comprises a first module board 28 and a second module board 37 assembled in a back-to-back arrangement, the bottom of the first module board 28 defining a first face and the top of the second module board 37 defining the opposite second face).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Wang’s circuit board assembly with Mori’s double circuit board structure in order to provide a circuit pattern be of a higher density and a smaller lead shape, as suggested by Mori at [0011].

Regarding claim 6, Wang in view of Mori discloses the claimed invention as applied to claim 5, above. 
Wang does not disclose a spacer between the first circuit board and the second circuit board.
Mori discloses a spacer between the first circuit board and the second circuit board (Fig. 2, [0082]; the resin 29 is a spacer between the first module board 28 and the second module board 37).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Wang’s circuit board assembly, as modified by Mori, with Mori’s double circuit board structure in order to provide a circuit pattern be of a higher density and a smaller lead shape, as suggested by Mori at [0011].

Regarding claim 7, Wang in view of Mori discloses the claimed invention as applied to claim 6, above. 
Wang does not disclose the spacer contacts the first circuit board and the second circuit board in an area between the first chip socket and the second chip socket.
Mori discloses the spacer contacts the first circuit board and the second circuit board in an area between the first chip socket and the second chip socket (Fig. 2, [0082]; the resin 29 contacts the first module board 28 and the second module board 37 between the electronic components 27 and 36).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Wang’s circuit board assembly, as modified by Mori,  with Mori’s double circuit board structure in order to provide a circuit pattern be of a higher density and a smaller lead shape, as suggested by Mori at [0011].

Regarding claim 8, Wang in view of Mori discloses the claimed invention as applied to claim 6, above. 
Wang does not disclose the spacer extends in a non-continuous fashion so as to define a void between the first circuit board and the second circuit board.
Mori discloses the spacer extends in a non-continuous fashion so as to define a void between the first circuit board and the second circuit board (Fig. 2, [0082]; the resin 29 extends in a non-continuous fashion so as to define a void between the first module board 28 and the second module board 37).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Wang’s circuit board assembly, as modified by Mori,  with Mori’s double circuit board structure in order to provide a circuit pattern be of a higher density and a smaller lead shape, as suggested by Mori at [0011].

Regarding claim 9, Wang in view of Mori discloses the claimed invention as applied to claim 8, above. 
Wang does not disclose one or more components on the first and/or second circuit boards, wherein the one or more components extend into the void.
Mori discloses one or more components on the first and/or second circuit boards, wherein the one or more components extend into the void (Fig. 2, [0082]; capacitors 26 are components on the first module board 28, and the capacitors 26 extend into the void).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Wang’s circuit board assembly, as modified by Mori,  with Mori’s double circuit board structure in order to provide a circuit pattern be of a higher density and a smaller lead shape, as suggested by Mori at [0011].

Regarding claim 10, Wang in view of Mori discloses the claimed invention as applied to claim 9, above. 
Wang does not disclose the one or more components include one or more capacitors.
Mori discloses the one or more components include one or more capacitors (Fig. 2, [0082]; capacitors 26 are components on the first module board 28, and the capacitors 26 extend into the void).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Wang’s circuit board assembly, as modified by Mori,  with Mori’s double circuit board structure in order to provide a circuit pattern be of a higher density and a smaller lead shape, as suggested by Mori at [0011].

Regarding claim 11, Wang discloses the claimed invention as applied to claim 1, above. 
Wang discloses the first chip socket defines a first central region and the second chip socket defines a second central region opposite the first central region (Fig. 3, [0022]; the first and second sockets 210 and 220 defines opposite central regions).
Wang does not disclose the first central region and the second central region each including at least one capacitor electrically coupled to the at least one circuit board.
Mori discloses the central region including at least one capacitor electrically coupled to the at least one circuit board (Fig. 2, [0082]; the central region of electronic component 27 includes the capacitor 26).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Wang’s circuit board assembly with Mori’s double circuit board structure in order to provide a circuit pattern be of a higher density and a smaller lead shape, as suggested by Mori at [0011].

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1, above, and further in view of Deeney (US 20030058624, “Deeney”).

Regarding claim 12, Wang discloses the claimed invention as applied to claim 1, above. 
Wang does not disclose a third chip socket on the first face; and a fourth chip socket on the second face, the fourth chip socket positioned opposite of the third chip socket, such that the third and fourth chip sockets at least partially overlap one another on opposite sides of the at least one circuit board.
Deeney discloses a third chip socket on the first face (Fig. 2, [0023], [0027], [0029]; LGA IC devices 48-49 and corresponding sockets 58-59 are on the top face of the printed circuit board 42, the chip 49 and corresponding socket 59 is the third socket); 
and a fourth chip socket on the second face, the fourth chip socket positioned opposite of the third chip socket, such that the third and fourth chip sockets at least partially overlap one another on opposite sides of the at least one circuit board (Fig. 2, [0023], [0027], [0029]; LGA IC devices 50-51 and corresponding sockets 60-61 are on the bottom face of the printed circuit board 42, the LGA IC device 51 and corresponding socket 61 which is the fourth socket is positioned opposite of the LGA IC device 49 and corresponding socket 59 which is the third socket such that the third and fourth chip sockets at least partially overlap one another on opposite sides of the at least one circuit board).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Wang’s circuit board assembly with Deeney’s third and fourth chip sockets in order to provide for a biasing structure associated with the at least one LGA IC device on each side of the printed circuit board for applying to the printed circuit board forces counteracting the applied and reaction forces and the resulting tendency for the LGA portion of the printed circuit board to deflect, as suggested by Deeney at [0011].

Regarding claim 14, Wang discloses the claimed invention as applied to claim 1, above. 
Wang does not disclose the first and second chip sockets are arranged in a non-mirrored fashion with respect to one another.
Deeney discloses the first and second chip sockets are arranged in a non-mirrored fashion with respect to one another (Fig. 2, [0023], [0027], [0029]; the LGA IC device 50 and corresponding socket 60 which is the second socket is positioned opposite of the LGA IC device 48 and corresponding socket 58 which is the first socket such that the first and second chip sockets are arranged in a non-mirrored fashion with respect to one another).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Wang’s circuit board assembly with Deeney’s first and second chip sockets in order to provide for a biasing structure associated with the at least one LGA IC device on each side of the printed circuit board for applying to the printed circuit board forces counteracting the applied and reaction forces and the resulting tendency for the LGA portion of the printed circuit board to deflect, as suggested by Deeney at [0011].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847